Eschweiler, J.
It is conceded that the parol lease of April, 1915, was void under the provision of sec. 2302, Stats.
Defendant claims that the possession it maintained after the making of such parol lease must, at least in the absence of agreement to the contrary, be based upon the valid lease from month to month under which defendant had occupied a portion of the basement prior to April, 1915, rather than upon the void agreement, and that therefore there was a continuing tenancy from month to month and terminated by the notice given on July 1, 1916.
The courts below, however, were right in holding that the possession after April 1, 1915, although including the portion of the basement formerly occupied, was referable to the new arrangement of that date rather than the old, and that thereby and by the continued possession for the ensuing year of such enlarged premises and at such new and greater rental there was a new tenancy from year to year created under sec. 2187, Stats. Second Nat. Bank v. O. E. Merrill Co. 69 Wis. 501, 510, 34 N. W. 514; Koplitz v. Gustavus, 48 Wis. 48, 3 N. W. 754. It was a substantially different, anew and larger estate.
The cases relied upon by appellant were all decided upon facts showing that the subsequent possession was of identical premises included in a prior possession and are therefore not in point here.
By the Court. — Judgment affirmed.